Citation Nr: 0838187	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
intervertebral disc syndrome (IVDS) of the thoracic spine, 
status-post T-12 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a July 2008 Board hearing in Nashville, Tennessee.  
A transcript of that hearing is of record.

The Board notes that the September 2006 RO decision also 
awarded the veteran a separate 10 percent rating for right 
lumbar radiculopathy with right-sided weakness secondary to 
the disc syndrome that is the subject of this appeal.  In 
October 2006, the veteran submitted a notice of disagreement 
(NOD) as to his compression fracture but did not appeal the 
separate 10 percent rating for neurologic impairment.  At the 
veteran's July 2008 Board hearing, the veteran's 
representative noted that he was going to address the 
veteran's radiculopathy, and requested that the Board assume 
jurisdiction over the issue.  However, because the veteran 
did not appeal the 10 percent rating for right lumbar 
radiculopathy, and because the RO did not address it in a 
statement of the case, the decision below addresses only the 
veteran's claim for a rating greater than 10 percent for the 
orthopedic manifestations or incapacitating episodes due to 
his intervertebral disc syndrome of the thoracic spine, 
status post T-12 compression fracture.  The Board refers to 
the RO for further consideration a claim for an increased 
rating for right lumbar radiculopathy with right-sided 
weakness, currently evaluated as 10 percent disabling.

In addition, at his July 2008 Board hearing, the veteran 
stated that he last worked in 2001, and that his inability to 
work was the result of his IVDS and radiculopathy.  As such, 
this additional issue (a claim for a total disability rating 
based on individual unemployability (TDIU)) is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's intervertebral disc syndrome of the thoracic 
spine, status-post T-12 compression fracture, is manifested 
by muscle spasm severe enough to result in abnormal kyphosis 
and forward flexion at its worst to 80 degrees; 
incapacitating episodes requiring bed rest prescribed by a 
physician have not been shown.


CONCLUSION OF LAW

The criteria for a 20 percent rating for intervertebral disc 
syndrome (IVDS) of the thoracic spine, status post T-12 
compression fracture, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006, and March 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and reported the results of its review of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was also apprised of the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his intervertebral disc syndrome of 
the thoracic spine, status post T-12 compression fracture, 
had on his daily life and occupational activities at his July 
2006 VA examination performed in association with this claim.  
In response to questioning regarding the impact of his 
disability on his daily life, the veteran reported that his 
disability did not affect his eating, grooming, bathing, 
toileting, dressing, or driving, but noted that his IVDS had 
a mild affect on his recreational activities.  Further, at 
his July 2008 Board hearing, the veteran discussed the impact 
of his IVDS on his daily activities, noting that he could no 
longer bend over or lift, and could not handle prolonged 
standing, sitting or walking, and noted that his pain was 
getting worse despite the spinal cord implant.  He noted that 
he could no longer do yard work, housework or any other 
chores, and stated that the last time he worked full time was 
in 2001.  The Board finds that the responses to the 
questioning at both the July 2006 VA examination, and the 
July 2008 Board hearing show that the veteran had actual 
knowledge that medical and lay evidence was required to show 
an increase in severity, including the impact on his daily 
life, and employment.

Further, a letter to the veteran dated in March 2008, 
provided notice that a disability rating would be determined 
by application of the rating schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
this letter provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided an examination in furtherance of the 
veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in July 2006, the effects of pain on use, functional loss, 
and excess fatigability were taken into account in assessing 
the range of motion of the veteran's thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  (As noted above, this was done by the RO 
and is not now before the Board.)  Under the new General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5243, states: for 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.

In this case, the Board finds that the veteran is entitled to 
a higher, 20 percent rating for orthopedic manifestations of 
IVDS of the thoracic spine, status post T-12 compression 
fracture.  Specifically, the July 2006 examiner diagnosed the 
veteran with IVDS, and a T12 compression fracture with 
resulting arthrosis of the thoracolumbar spine, and found 
that his disability caused muscle spasms in the lumbosacral 
spine, resulting in minimal kyphosis (See July 2006 VA 
examination).  As such, because the medical evidence 
demonstrates muscle spasm or guarding severe enough to result 
in abnormal spinal contour (in this case, abnormal kyphosis), 
the Board finds that a 20 percent disability evaluation is 
warranted.  

However, a higher, 40 percent evaluation is not warranted 
under either the General Rating Formula, or the rating 
criteria pertaining to incapacitating episodes, because the 
record does not demonstrate forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Here, the 
veteran has forward flexion at its worst to 80 degrees, with 
pain beginning at 70 degrees, (see July 2006 VA examination), 
and the July 2006 examiner also stated that there was no 
evidence of ankylosis.  As such, a higher, 40 percent 
evaluation is not warranted under the General Rating Formula 
for Diseases and Injuries of the Spine even when considering 
functional losses due to pain or flare-ups.

Additionally, a higher, 40 percent evaluation is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes because, although 
the record demonstrates that the veteran has a history of 
incapacitating episodes, there is no indication in the record 
that these episodes required bed rest prescribed by a 
physician.  For example, during the July 2006 VA examination, 
the veteran stated that he had four to five episodes over the 
last 12 months which lasted two to three hours, but he also 
specifically stated that his bed rest was the result of his 
own volition and not prescribed by a physician.  See 
38 C.F.R. § 4.71, Diagnostic Code 5243.

In conclusion, the Board finds that the veteran is entitled 
to a higher, 20 percent evaluation for his IVDS of the 
thoracic spine, status post T-12 compression fracture, based 
on orthopedic manifestations, but that a higher (40 percent) 
rating is not warranted under either the General Rating 
Formula, or the criteria for rating incapacitating episodes.


ORDER

A 20 percent rating for orthopedic manifestations of 
intervertebral disc syndrome of the thoracic spine, status 
post T-12 compression fracture, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


